Citation Nr: 0947578	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-21 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis, to include as secondary to or aggravated by the 
Veteran's service-connected PTSD.

2.  Service connection for a bilateral lower leg condition, 
to include as due to service-connected posttraumatic stress 
disorder (PTSD) with major depression.

3.  Entitlement to an initial rating in excess of 70 percent 
for the Veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1967, including service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Huntington, 
West Virginia Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2009 the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Huntington RO.  A transcript of the hearing is in the claims 
file.

The issue of entitlement to service connection for a 
bilateral lower leg condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal concerning entitlement to 
an initial rating in excess of 70 percent for PTSD via a 
September 2009 letter.  

2.  In an unappealed April 2006 rating decision, the RO 
denied a claim for service connection for psoriasis, finding 
no evidence that showed the Veteran's psoriasis was secondary 
to or aggravated by his service-connected PTSD.  

3.  Evidence received since the April 2006 decision is 
cumulative or redundant, does not show the Veteran's 
psoriasis was aggravated by PTSD or otherwise related to his 
military service and does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for psoriasis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to entitlement to an initial rating 
in excess of 70 percent for PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for psoriasis.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

The Veteran submitted a written statement in September 2009 
indicating that he was withdrawing his appeal for entitlement 
to an initial rating in excess of 70 percent for PTSD.  
Therefore, the Board finds that the appeal for the claim has 
been withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial rating in excess of 70 percent for 
PTSD there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  Therefore, 
the Board has no jurisdiction to review the issue.  
Accordingly, the issue of entitlement to an initial rating in 
excess of 70 percent for PTSD is dismissed.

II.  New and material evidence for service connection for 
psoriasis, to include as secondary to or aggravated by the 
Veteran's service-connected PTSD

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for psoriasis was last 
denied by the Huntington, West Virginia RO in an April 2006 
rating decision.  

In the Veteran's October 2008 notice of disagreement, he 
indicated that he had not received the SOC issued in March 
2007 that advised him of his appeal options.  The Board has 
reviewed the March 2007 SOC and the letter that transmitted 
this document to the Veteran.  The document was correctly 
addressed to the Veteran at the street address still used by 
the Veteran, and there is no indication that the document was 
returned to VA as undeliverable.  In addition, a follow-up 
letter in September 2007 reminding the Veteran to file his VA 
Form 9 was also correctly addressed to the Veteran at the 
street address still used by the Veteran, and there is no 
indication that the document was returned to VA as 
undeliverable.  If correspondence is not returned as 
undeliverable by the post office, the addressee is presumed 
to have received the mailing.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Leonard v. Brown, 10 Vet. App. 315, 316 
(1997).  

In light of the above, the Board finds that the Veteran did 
not complete a timely appeal of the April 2006 decision and 
it became final.  In April 2008, the Veteran submitted a new 
request to reopen a claim for service connection for 
psoriasis.  

The evidence of record prior to the April 2006 rating 
decision included the Veteran's service treatment records, VA 
treatment records, private treatment records, a VA 
examination with medical opinion and contentions by the 
Veteran.  

A July 2005 VA treatment record notes that stress exacerbates 
psoriasis and that the Veteran continued to be plagued by 
PTSD.  A March 2006 VA examiner opined that it was unclear as 
to how PTSD was related at all to the onset or worsening of 
psoriasis.  He further opined that psoriasis can have an 
exacerbation with any known stressor and that to say that 
specifically that the PTSD is the cause of the current state 
of the psoriasis would be mere speculation, as the Veteran's 
divorce, financial difficulties, aggravation at work and 
being lonely could all, on any specific day, be the acute 
stressor.  The April 2006 rating decision denied the 
Veteran's claim with the rationale that there was no evidence 
that the psoriasis was secondary to or aggravated by his 
service-connected PTSD.  

Evidence received since the final April 2006 rating decision 
includes VA treatment records from 2006 to present and the 
Veteran's contentions.  

VA treatment records from April 2006 to May 2009 indicate 
continued treatment for the Veteran's psoriasis.  There is no 
evidence of record submitted or obtained since April 2006, 
however, that contains a medical opinion or provides a 
competent link between the Veteran's psoriasis and his 
service-connected PTSD or any link between the Veteran's 
psoriasis and military service in general.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything material 
regarding whether the Veteran's psoriasis was aggravated by 
his service-connected PTSD or otherwise related to his 
military service. 

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
April 2006 final rating decision; it merely shows the Veteran 
suffers from psoriasis.  The evidence does not relate to the 
crucial unestablished fact necessary to substantiate the 
claim, as the new evidence does not contain a competent 
medical opinion linking any aggravation of the Veteran's 
psoriasis to his service-connected PTSD or otherwise linking 
his psoriasis to his military service.  Therefore, there is 
no new evidence that shows the Veteran has a current 
disability related to his military service, to include as 
secondary to or aggravated by a service-connected condition.  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's has a current disability that was incurred during 
or related to his period of honorable service, to include as 
secondary to a service-connected disability; rather it is 
cumulative and redundant evidence, already received and 
considered in the final rating decision of April 2006.  Since 
there is no new competent non-redundant evidence that has any 
bearing as to whether the Veteran's psoriasis is secondary to 
or aggravated by his service-connected PTSD or otherwise 
related to his military service, the evidence does not raise 
a reasonable possibility of substantiating the claim and thus 
is not material to the Veteran's claim.  Consequently, the 
Board finds that new and material evidence has not been 
received since the April 2006 rating decision and reopening 
of the claim for service connection for psoriasis is not 
warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In June 2008 Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing his psoriasis was 
aggravated by his service-connected PTSD, that the RO would 
assist him in obtaining additional information and evidence, 
and of the responsibilities on both his part and VA's in 
developing the claim.  See Kent.  This June 2008 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are located in 
the claims file.  The Veteran testified before the 
undersigned.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

The appeal for an initial rating in excess of 70 percent for 
PTSD is dismissed.  

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for psoriasis 
is denied.


REMAND

During his October 2009 travel board hearing before the 
undersigned, the Veteran testified that he underwent surgery 
in the 1980s on his left foot with Dr. S.M..  These private 
treatment records are not included in the Veteran's claims 
file and are pertinent to the issue on appeal; an attempt 
should be made to obtain them.  See 38 C.F.R. § 3.159(c)(1).

In the case of any Veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  However, these provisions deal with the question 
of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, for both of 
which competent medical evidence is generally required.  In 
other words, these provisions do not presumptively establish 
service connection for a combat Veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1990).

In the instant case, the Veteran's DD Form 215 discloses that 
he has been awarded the Combat Infantry Badge (CIB), which 
establishes that the Veteran engaged in combat.  As such, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  In addition, the Veteran has 
received an Air Medal, Vietnam Service Medal with 1 Bronze 
Service Star and the Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge.  

Here, the Board notes the Veteran's testimony that he often 
jumped out of helicopters in service while wearing heavy 
packs and occasionally complained to the medics about his 
lower leg condition pain.  The Board also notes that the 
Veteran had combat service.  Thus, the Board accepts as 
satisfactory lay evidence his statements that he jumped out 
of helicopters with heavy packs and did have problems such as 
pain with his lower extremities in service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given VA examinations in conjunction with this claim in 
June 2008.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The June 2008 VA examiner indicated that there were no 
specific objective findings that warranted a diagnosis of the 
knees or the ankles.  The examiner also opined that it may be 
that there are flares of psoriatic arthritis, but there was 
no evidence of any such findings on examination and there 
were no findings of the joints or bones of the feet that 
suggested psoriatic arthritis.  The examiner did diagnose the 
Veteran with mild degenerative changes of the MTP joints of 
the great toes of either foot.  The examiner explained that 
there was no causal relationship between PTSD and lower 
extremity pain and that PTSD does not cause joint disease.  
The examiner indicated that the Veteran's foot symptoms as 
described would better fit to a current diagnosis of 
osteoarthritis (shown by x-ray) and that since the Veteran 
did a lot of standing for the postal service for 35 years it 
could have caused the Veteran to have osteoarthritis of the 
feet.  The examiner found at least one diagnosed disability 
and provided a negative nexus opinion as it related to PTSD 
and nonservice-connected psoriasis.  However, the examiner 
did not specifically discuss the Veteran's contentions 
regarding his activities in service that put stress on his 
lower extremities and did not comment on whether the 
Veteran's diagnosed foot symptoms were related to his 
military service in any way on a direct basis.  

It is imperative that this question of direct service 
connection for a bilateral lower leg condition with 
consideration of the Veteran's service activities be answered 
in any evaluation of the etiology of the Veteran's 
disability.  Therefore, the Board finds that the June 2008 
medical opinion is incomplete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided him any 
treatment for his bilateral lower leg 
condition, including his feet, since his 
discharge from service.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This request 
should also specifically include a request 
for records to Dr. D.M., whom the Veteran 
testified in October 2009 conducted left 
foot surgery on the Veteran in the 1980s.  

2.  Once the above has been completed, 
schedule the Veteran for a VA medical 
examination.  The examiner should conduct 
appropriate diagnostic testing as he or 
she deems is warranted and provide 
diagnoses of any bilateral lower leg 
conditions present, including 
osteoarthritis of the feet.  Ask the 
examiner to review the claims file and 
entire record, including the previous VA 
examination reports.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed bilateral 
lower leg condition is related to his 
military service in any way, to include 
whether it has been caused by or 
aggravated by his PTSD or psoriasis.  
Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of the 
Veteran's documented medical history and 
assertions, including the conditions and 
circumstances of his military service, 
such as the effect of jumping out of 
helicopters with heavy packs.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


